O’NEAL, Justice.
Judgment was entered for the defendants on November 3, 1952, and a motion for new trial was overruled September 11, 1953. On November 25,., 1953, the trial court allowed 60 days in addition to the time allowed by law for filing the appeal. The time allowed by law expired December 11, 1953; the 60 days expired February 9, 1954. The case-made was filed in this court February 26, 1954.
 A motion to dismiss has been filed for the reason the appeal was not lodged in this court within time. The motion must be sustained. '12 O.S.1951 § 972 provides that all proceedings to review judgments and final orders must be filed within three months or within an extended time not- exceeding six months. East Side Baptist Church v. Morgan, 204 Okl. 685, 233 P.2d 957; Adams v. Hobbs, 204 Okl. 85, 226 P.2d 913; Sheets v. Sheets, 204 Okl. 88, 226 P.2d 915; Dahlenburg v. Young, 206 Okl. 422, 243 P.2d 983.
Since the appeal was not filed within the time granted by the extension it is dismissed.